24 Cal.3d 72 (1978)
593 P.2d 200
154 Cal. Rptr. 503
In re ARDEN T. JENSEN, a Judge of the Superior Court, on Censure.
Docket No. L.A. 31020.
Supreme Court of California.
November 24, 1978.
*73 OPINION
THE COURT.
(1) The Commission on Judicial Performance, following a factual stipulation in lieu of hearing, receipt of documentary evidence in mitigation, and oral argument, found that despite an informal admonition by the commission, between 1971 and 1977 Judge Arden T. Jensen repeatedly failed to decide within 90 days cases that had been submitted to him for decision, and that he nevertheless regularly executed affidavits declaring that no cause remained pending and undetermined before him for 90 days after such submission, thus entitling him to his salary. (Cal. Const., art. VI, § 19; Gov. Code, § 68210.)
The commission found that Judge Jensen's failure to decide his cases on time was not caused by an intentional disregard of his duties, but that with proper application he could have decided each of the matters within 90 days of submission. The commission therefore concluded that Judge Jensen's conduct constituted persistent failure to perform his duties (Cal. Const., art. VI, § 18, subd. (c)), and recommended that he be publicly censured.
After reviewing the record we are satisfied that the conclusion of the commission is justified and that its recommendation should be adopted. Accordingly, for the reasons stated Judge Jensen is hereby censured.